                  Case 3:20-cv-01386-AGT Document 28 Filed 09/01/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SHARANYA MOHAN (NYRN 5027768)
   Assistant United States Attorney
 4 450 Golden Gate Avenue
   San Francisco, California 94102-3495
 5 Telephone: (415) 436-7198
   Fax: (415) 436-6748
 6 sharanya.mohan@usdoj.gov

 7 Attorneys for Defendant

 8
                                       UNITED STATES DISTRICT COURT
 9
                                     NORTHERN DISTRICT OF CALIFORNIA
10
                                            SAN FRANCISCO DIVISION
11

12   VIVEK VERMA, CHIRAG NANDU, ASHISH                              Case No. 3:20-cv-1386 (AGT)
     MOHAPATRA, UMANG LALIT SHAH, DIVYESH
13   GANATRA, BHANU PRAKASH YADIKI,                                 STIPULATION AND
     HANCHIPURA RAMAIAH NATARAJ, PRACHI B.                           ORDER TO EXTEND
14   RAUT, SVETLANA KRYLOVA, AND HARSHA                             DEADLINE
     POOLA;
15
             Plaintiffs,
16
        v.
17
     KENNETH T. (KEN) CUCCINELLI, SENIOR
18   OFFICIAL PERFORMING THE DUTIES OF THE
     DIRECTOR, U.S. CITIZENSHIP AND IMMIGRATION
19   SERVICES,

20           Defendant.

21
             Plaintiffs, by and through their attorneys of record, and Defendant, by and through its attorneys
22
     of record, hereby stipulate as follows, subject to approval of the Court:
23
             1.       Plaintiffs filed the complaint in this action on February 24, 2020, alleging unreasonable
24
     delay in the adjudication of their respective Immigrant Petitions by Alien Investor (Form I-526).
25
     Plaintiffs amended their complaint on April 3, 2020 and filed a second amended complaint on June 9,
26
     2020.
27
             2.       Pursuant to stipulation and order (Dkt. No. 26), a joint status report with a proposed
28

     STIPULATION AND PROPOSED ORDER
     3:20-CV-1386 (AGT)                                 1
                 Case 3:20-cv-01386-AGT Document 28 Filed 09/01/20 Page 2 of 3




 1 schedule for next steps in this matter is due no later than September 4, 2020.

 2          3.       Since that order, the parties have had productive discussions regarding a potential

 3 negotiated resolution of this matter, but need some additional time to see if such a resolution can be

 4 reached.

 5          4.       Therefore, the parties stipulate and respectfully request that the September 4, 2020

 6 deadline for the parties to submit a joint status update with a schedule for next steps in this matter be

 7 extended to September 14, 2020. No other deadlines in this matter are affected by this request.

 8 DATED: September 1, 2020                                Respectfully submitted,

 9                                                         DAVID L. ANDERSON
                                                           United States Attorney
10
                                                           /s/ Sharanya Mohan
11                                                         SHARANYA MOHAN
                                                           Assistant United States Attorney 1
12
                                                           Attorney for Defendant
13

14                                                         /s/ Bradley Banias
                                                           BRADLEY BANIAS
15
                                                           Attorney for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27
            1
28           I, Sharanya Mohan, hereby attest, in accordance with the Civil L.R. 5(i)(3), that the
     concurrence in the filing of this document has been obtained from the other signatories listed here.
     STIPULATION AND PROPOSED ORDER
     3:20-CV-1386 (AGT)                               2
             Case 3:20-cv-01386-AGT Document 28 Filed 09/01/20 Page 3 of 3




 1                                               ORDER

 2         Pursuant to stipulation, IT IS SO ORDERED that the parties shall submit a joint status report

 3        with a proposed schedule for next steps in this matter no later than September 14, 2020.

 4

 5 DATED: September 1, 2020

 6
                                                        Honorable Alex G. Tse
 7                                                      United States Magistrate Judge
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     3:20-CV-1386 (AGT)                            3
